Citation Nr: 0925493	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-17 197	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial rating higher than 0 percent for 
residuals of right long thoracic nerve injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1997 to 
January 2005 and from January 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO granted 
service connection for residuals of right long thoracic nerve 
injury and assigned an initial disability rating of 0 
percent, effective January 22, 2005.  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran has reported that he is unable 
to maintain gainful employment due to the effects of right 
long thoracic nerve injury.  The issue of entitlement to TDIU 
under 38 C.F.R. § 4.16(b) (2008), is referred to the RO for 
adjudication.



FINDING OF FACT

Residuals of the Veteran's right long thoracic nerve injury 
are manifested by mild to moderate right upper extremity 
weakness and winging of the scapula.  The Veteran's right 
upper extremity has full range of motion and all other 
neurologic findings have been within normal limits.



CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for 
residuals of right long thoracic nerve injury have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.85, 4.124a, Diagnostic Code (DC) 8519 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The appeal for a higher initial rating for residuals of right 
long thoracic nerve injury arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations for residuals of right long thoracic nerve 
injury.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for 
residuals of right long thoracic nerve injury is thus ready 
to be considered on the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of the Veteran's right long thoracic nerve injury 
are currently rated as paralysis of the long thoracic nerve 
under 38 C.F.R. § 4.124a DC 8519.  Paralysis of the long 
thoracic nerve is rated as follows: a 0 percent disability 
rating is warranted for mild incomplete paralysis of the 
major extremity; a 10 percent disability rating is warranted 
for moderate incomplete paralysis of the major extremity; a 
20 percent disability rating is warranted for severe 
incomplete paralysis of the major extremity; and a 30 percent 
disability rating is warranted for complete paralysis of the 
major extremity, including an inability to raise the arm 
above shoulder level and winged scapula deformity.

The rating schedule provides guidance for rating neurologic 
disabilities.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

A VA authorized medical examination conducted in January 
2005, prior to the Veteran's separation from service, yielded 
a finding of significant winging of the right scapula without 
evident muscle girdle atrophy.  Examination of the 
extremities did not reveal atrophic skin changes or ischemic 
limb pain.  The Veteran's right shoulder joints appeared 
within normal limits and the right shoulder had normal range 
of motion; although the Veteran had reported decreased range 
of motion and strength in his right arm as well as difficulty 
pushing and pulling with the right arm.  Furthermore, the 
Veteran reported that he was able to perform activities of 
daily living and that he was currently employed.  There were 
no occupational limitations noted

Significant weakness of the right shoulder girdle, described 
as 40 percent compared to the left shoulder girdle, was 
noted.  The peripheral nerve examination as well as motor and 
sensory function of the upper extremities were all within 
normal limits.  Tests of right upper extremity reflexes 
revealed findings of 2+ for biceps and triceps jerk.  
Furthermore, the report indicated that the Veteran was right 
hand dominant.  The pertinent diagnosis was long thoracic 
right nerve injury.

A December 2005 VA primary care visitation note reports 
paresthesias or diminished sensations of the right upper 
extremity.  Upper extremity motor strength was +5, upper 
extremity sensation was +2, and full range of motion in the 
right upper extremity was noted.

A December 2006 VA primary care visitation note indicates 
that the Veteran's central nervous system was grossly intact 
and that although he indicated right winged scapula, strength 
on the right was intact.  The note also stated that the 
Veteran was currently employed and no occupational 
limitations were indicated.

A September 2007 VA examination report shows that the 
Veteran's right arm had full range of motion, but that there 
was weakness of the right upper extremity with forward 
flexion.  He reported an inability to lift a 10 pound weight 
in a forward flexion motion, however he reported no problems 
with lifting such weight with other right arm motions, such 
as with the elbow flexed.  

Right arm weakness was noted with strength being 2-3/5.  
Neurological findings were intact to light touch.  There was 
no specific motor or sensory impairment.  There were no 
indicated functional or occupational impairments.  The 
pertinent diagnosis was right long thoracic nerve paralysis 
with residual of right scapular winging but no functional 
impairment.  

A December 2007 VA neurology outpatient consultation note 
indicated that neurological examination was consistent with 
long thoracic nerve injury.  Motor examination revealed 
normal bulk and tone and 5/5 strength in the deltoids, 
biceps, triceps, wrist extension and flexion, and grip.  The 
Veteran's sensation was intact and symmetric to light touch, 
pinprick, temperature, vibration, and joint position, and 
bicep reflexes were 2/4.  A right winged scapula was also 
noted.

Analysis

Treatment and examination records have consistently shown 
right scapular winging, one of the criteria for a finding of 
complete thoracic nerve paralysis under DC 8519.  In 
addition, the most recent VA examination reportedly showed 
right arm weakness.  On an earlier examination, the weakness 
was described as significant.  These findings appear to go 
beyond the wholly sensory and would warrant a finding of 
moderate incomplete paralysis.  38 C.F.R. § 4.123, 4.124a 
(2008).

Given the consistent reports of normal sensation, normal 
range of motion for the right shoulder, and the occasional 
findings of normal strength; the evidence is against a 
finding that there is more than moderate incomplete paralysis 
of the right long thoracic nerve.  Therefore, a rating in 
excess of 10 percent for residuals of right long thoracic 
nerve injury is not warranted under DC 8519.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.124a, DC 8519.

The evidence indicates that the Veteran has a winged right 
scapula.  However, the general rating criteria under DC 8519 
require that a winged scapula deformity be associated with 
complete major extremity paralysis and an inability to raise 
the arm above shoulder level in order for a 30 percent 
disability rating to be warranted.  In this case, examination 
of the right upper extremity revealed full range of motion 
even with consideration of functional factors.  38 C.F.R. 
§§ 4.40, 4.45 (2008).  Therefore, a rating in excess of 10 
percent is not warranted on the basis of the Veteran's right 
winged scapula.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In his April 2008 substantive appeal (VA Form 9), the Veteran 
indicated that his nerve condition had limited his ability to 
find and maintain employment.  The Veteran's statement raises 
the question of entitlement to an extraschedular evaluation.  
The symptoms of the Veteran's disability are weakness and 
diminished sensation.  These symptoms are contemplated by the 
applicable rating criteria.  Thus, consideration of whether 
the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as 
"governing norms" is not required, and referral for 
consideration of an extraschedular evaluation for the service 
connected disability addressed herein is not warranted.  38 
C.F.R. § 3.321(b)(1).

The benefit-of-the-doubt doctrine has been applied where 
appropriate, an initial rating of 10 percent for residuals of 
right long thoracic nerve injury is granted.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-
57.


ORDER

Entitlement to an initial rating of 10 percent for residuals 
of right long thoracic nerve injury is granted, effective 
January 22, 2005.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


